DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1 and 15 are amended.
Claims 23-24 are new.


Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-10, 12, 14-15, 17-18, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2018/0324672 A1) in view of Jung et al. (US 2015/0079938 A1).

In regards to claim 1, Kang teaches a method comprising:
receiving, at a mobile equipment, a user request for a restricted operator service (see Fig. 3 step 303, 305 and 306 including user terminal selecting “confirm” of consent to the search of the mobile operator providing operator specific services as described in paragraphs [0059-0062]; where operator specific service includes “operator restricted service” per paragraph [0043]);
determining, at the mobile equipment to attach to a network supporting restricted operator service based on the user request (see paragraph [0062], “If the terminal receives a consent message to receive the corresponding message, as indicated by reference numeral 306, the terminal starts to search for a wireless channel, and receives information broadcast in the operator network to detect whether to provide the operator specific services and whether is the related message in the corresponding information”);
detecting the restricted operator service access support is available in a serving cell based on the restricted operator service access indication (see Fig. 5 step #507 “Search for channel and receive broadcasting information” and step #508 “Is service information present” as described in paragraph [0082], “the terminal starts searching for a wireless channel and receives information broadcasted in the operator network (operation 507). The terminal may receive information from a plurality of base stations. The terminal detects whether to provide the operator specific services and whether there is the related message from the information (508)”); and
request message to the network, the attach request message including an indication for the restricted operator service in response to the detecting restricted operator services access support is available (see Fig. 5, in response to detecting in step #508 see “YES” arrow leading to steps #510-#515 described in paragraph [0083], “If the specific operator and service are selected from the user 511, the terminal requests an access to the corresponding operator network according to the procedure in FIG. 4 (512). If the access request is successfully completed, the terminal is connected to the corresponding IP (515)”),
and performing a radio resource control connection establishment procedure to transmit the attach request message, where the radio resource control connection establishment procedure is for the restricted operator service access, and where the radio resource control connection establishment procedure includes transmitting a restricted operator service request indication in a RRCConnectionSetupComplete message from the mobile equipment to the network (see paragraphs [0042] and [0072]-[0076], The base station receiving the connection request message transmits a connection setup message to the terminal, and the RRConnectionSetup message of the RRC layer may be used (operation 407). The terminal receiving the same may transmit a connection setup completion message (for example, using the RRConnectionSetupComplete message of the RRC layer) to the base station, and additionally transmits the connection setup completion message including an attach request message for accessing a core network of the corresponding operator (operation 409). The attach request message is transmitted, including a UE requested PDN Connectivity Request, an Attach Type, and a Request Type)
wherein the method further comprises: 
receiving a broadcasted system information message including a restricted operator service access indication from the serving cell of a network (see Fig. 5 step #507 “Search for channel and receive broadcasting information” and step #508 “Is service information present” indicating support for “operator specific service” as described in paragraph [0082], “the terminal starts searching for a wireless channel and receives information broadcasted in the operator network (operation 507). The terminal may receive information from a plurality of base stations. The terminal detects whether to provide the operator specific services and whether there is the related message from the information (508)”);
Kang does not disclose sending the restricted operator service access indication from an access stratum layer to a non-access stratum layer of the mobile equipment.
Jung teaches a similar system where broadcasted system information includes an indication of Extended Access Barring (EAB) (see paragraph [0181], “When system information is broadcast from the second cell, the UE determines whether EAB information is included in the system information for EAB (S820). In this case, the UE may determine whether EAB information is included in SIB 14”), and
sending the restricted operator service access indication from an access stratum layer to a non-access stratum layer of the mobile equipment (see paragraphs [0183-0184], “In a case in which EAB information is included in the system information, the UE determines whether accessing the second cell 2 is barred based on the EAB information (S830). Determining by the UE whether accessing is barred based on the EAB information has been described above, so a detailed description thereof will be omitted. Determining that accessing the second cell is barred, the UE may perform particular signaling to the NAS, a higher layer, by itself. In this case, the AS layer may perform signaling indicating that the corresponding cell is barred due to EAB, to the NAS layer”).

transmitting a non-access stratum attach request message to the network (see paragraphs [0050]-[0051], To manage mobility of the UE in the NAS layer, two states are defined, i.e., an EPS mobility management-REGISTERED (EMM-REGISTERED) state and an EMM-DEREGISTERED state. These two states apply to the UE and the MME. Initially, the UE is in the EMM-DEREGISTERED state. To access a network, the UE performs a procedure of registering to the network through an initial attach procedure. If the attach procedure is successfully completed, the UE and the MME enter the EMM-REGISTERED state).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Kang which teaches broadcasted system information including the restricted operator services access indication as well as detecting support and selecting a cell with regards to the indication to further include where the broadcast information containing a similar type of broadcast indication is received on the Access Stratum (AS) layer as well as the interactions between the Access Stratum (AS) layer and Non-Access Stratum (NAS) layer with regards to selecting a proper cell for access according to the broadcasted indication such as taught by Jung in order that “In the cell accessing method according to embodiments of the present invention, an unexpected overload that may occur as UEs, which are camped on in a cell supporting EAB and which are barred from accessing, move to a cell not supporting EAB can be prevented. Thus, service reliability and efficiency of the wireless communication system can be enhanced” (see paragraph [0018]).

In regards to claim 4, the modified Kang teaches the method according to claim 1, wherein determining whether the mobile equipment has valid credentials comprises determining the mobile equipment does not have valid credentials based on determining a subscriber identity module for an available public land mobile network is not coupled to the mobile equipment (user with no contract does not have the SIM card which is a case for operator specific service, see paragraph [0040], “Since the terminal with no contract does not have the SIM card or the opening information of the operator, the terminal cannot perform successful authentication in the network of the operator who wants to receive the services”; and paragraph [0043], “In the embodiments of the present disclosure, at least one of a case in which a mode or a state in which an operator specific service (or operator restricted service) is used for a terminal does not have credential for 3GPP network connection authentication, a case in which there is SIM but an error in an SIM connection, a case in which there is a need to join or open communication services by accessing a terminal with no contract to a mobile operator may be provided”).

In regards to claim 7, the modified Kang teaches the method according to claim 1, wherein performing the attach procedure for the restricted operator service comprises:
performing a radio resource control connection establishment procedure for the restricted operator service access, the radio resource control connection establishment procedure for the restricted operator service access including transmitting a restricted operator service request indication in a RRCConnectionSetupComplete message from the mobile equipment to the network (see claim 1 and Fig. 4 steps #405 - #409 where #409 “RRCConnectionSetupComplete (Including Attach Request)” comprises signaling information of operator specific services as described in paragraph [0072], “the terminal may configure and transmit the Attach Type and the Request Type in order to access a network for the operator specific services”; where operator specific service includes “operator restricted service” per paragraph [0043]).

In regards to claim 8, the modified Kang teaches the method according to claim 1, wherein performing the attach procedure for restricted operator service using the public land mobile network of the selected cell as a selected public land mobile network comprises signaling information of (see claim 1 where in Fig. 4 #409 includes “attach request” which comprises signaling information of operator specific services as described in paragraph [0072], “The attach request message is transmitted, including a UE requested PDN Connectivity Request, an Attach Type, and a Request Type. In the embodiments of the present disclosure, the terminal may configure and transmit the Attach Type and the Request Type in order to access a network for the operator specific services as follows”; and see paragraphs [0073-0076] for ways to set the attach type and request type values to indicate operator specific services).

In regards to claim 9, the modified Kang teaches the method according to claim 1, further comprising: 
requesting user input as to whether to use restricted operator service access; and receiving user input enabling the use of restricted operator service access in response to requesting the user input (see Fig. 3 #305 where terminal with no SIM requests user to confirm use of operator specific services and receives confirmation as described in paragraphs [0061-0062],”As another method, if the mobile data menu activation is clicked in a state in which when the mobile data menu is inactivated in the terminal having no SIM information, as indicated by reference numeral 305, the terminal may generate and display the message window requesting a guide for providing the operator specific services and the consent to the search of the provided mobile operator. If the terminal receives a consent message to receive the corresponding message, as indicated by reference numeral 306, the terminal starts to search for a wireless channel”),
wherein selecting a cell of public land mobile network comprises selecting a cell of a public land mobile network that supports restricted operator service access as a serving cell if restricted operator service access support is available and if the received user input enables the use of restricted operator service access (See claim 1 for support of restricted operator services, and Fig. 3 #306 where terminal performs channel search for operator network that provides operator specific services based on user confirming request in #305 as described in paragraph [0062], “If the terminal receives a consent message to receive the corresponding message, as indicated by reference numeral 306, the terminal starts to search for a wireless channel, and receives information broadcast in the operator network to detect whether to provide the operator specific services and whether is the related message in the corresponding information”; and see paragraph [0063], “Searched lists 307 and 309 are displayed on the screen of the terminal, and the terminal may display predetermined information, such as network signal strength and support communication technologies, which can be acquired by the terminal, in order to help user's judgment”).

In regards to claim 10, the modified Kang teaches the method according to claim 1, wherein detecting comprises detecting restricted operator service access is available on more than one available public land mobile network (see claim 1 citation for detecting involving a pluiralitly of base stations per paragraph [0082], “The terminal may receive information from a plurality of base stations. The terminal detects whether to provide the operator specific services and whether there is the related message from the information (508)”), wherein the method comprises:
requesting user input as to which public land mobile network to use for restricted operator service access (See Fig. 3 #307 and paragraph [0063], “Searched lists 307 and 309 are displayed on the screen of the terminal, and the terminal may display predetermined information, such as network signal strength and support communication technologies, which can be acquired by the terminal, in order to help user's judgment”); 
receiving user input indicating which public land mobile network to use for restricted operator service access, and wherein selecting comprises selecting a cell of the public land mobile network based on the user input indicating which public land mobile network to use for restricted operator service (receives user selection for connecting to an operator specific service portal, see paragraph [0063], “When a service menu (connection to opened site) including web uniform resource locator (URL) information is selected from the list displayed as indicated by reference numeral 307, like reference numeral 308, the terminal may be connected to an operator specific service portal which is connected to an internet protocol (IP) address mapped to the corresponding URL”).

In regards to claim 12, the modified Kang teaches the method according to claim 1, further comprising:
receiving a system information block information element indicating restricted operator service access (see claim 1 and paragraph [0067], “This information may be broadcast by the SIB message described above. The information may be referred to as operator service information, operator restricted service information or the like. The service information to be broadcast may include at least one of an identifier corresponding to the operator specific services”) is barred (see claim 1 and [Jung] where UE receives System Information Block (SIB) with Extended Access Barring (EAB) information per paragraph [0161-0162], “UE set with EAB uses allocated access class (AC) in determining whether accessing a corresponding network is barred, by determining EAB information broadcast from a network. EAB information may be included in system information broadcast by a cell and transmitted. As described above, system information may include a plurality of SIBs and transmitted. The EAB information may be included in SIB 14 of system information”); and
refraining from performing the attach procedure for restricted operator service if restricted operator service access is barred (see claim 1 and [Jung] paragraph [0150], “In a congested environment, an operator may bar UEs set with EAB from accessing, while permitting accessing of other UEs. Here, a UE set with EAB may refer to a UE that is provided with EAB-related information from a cell and barred from accessing a cell according to a category corresponding to the UE and an access class of the UE”).

In regards to claim 14, the modified Kang teaches the method according to claim 1, wherein performing the attach procedure for restricted operator service comprises sending an attach request indicating the attachment is for restricted operator service access (see claim 1 where in Fig. 4 #409 includes “attach request” which comprises signaling information of operator specific services as described in paragraph [0072], “The attach request message is transmitted, including a UE requested PDN Connectivity Request, an Attach Type, and a Request Type. In the embodiments of the present disclosure, the terminal may configure and transmit the Attach Type and the Request Type in order to access a network for the operator specific services as follows”; and see paragraphs [0073-0076] for ways to set the attach type and request type values to indicate operator specific services).

In regards to claim 15, Kang teaches an apparatus comprising: 
a user interface (See Fig. 3 steps #302-#310 including menu interfaces in user terminal described in paragraph [0059], “Reference numeral 302 denotes a method for confirming operator specific services menu in a terminal”) that receives a user request for restricted operator services (see Fig. 3 step 303, 305 and 306 including user terminal selecting “confirm” of consent to the search of the mobile operator providing operator specific services as described in paragraphs [0059-0062]; where operator specific service includes “operator restricted service” per paragraph [0043]);
a transceiver that a broadcasted system information message including a restricted operator service access indication from a serving cell of a network and a controller coupled to the transceiver (see Fig. 8 “terminal” including controller #830 and transceiver #810 per paragraph [0091]; and terminal is mobile communication terminal per paragraph [0031]), where the controller 
determines to attach to the network supporting the restricted operator service based on the user request (see paragraph [0062], “If the terminal receives a consent message to receive the corresponding message, as indicated by reference numeral 306, the terminal starts to search for a wireless channel, and receives information broadcast in the operator network to detect whether to provide the operator specific services and whether is the related message in the corresponding information”),
detects the restricted operator service access support is available in the serving cell based on the restricted operator service access indication (see Fig. 5 step #507 “Search for channel and receive broadcasting information” and step #508 “Is service information present” as described in paragraph [0082], “the terminal starts searching for a wireless channel and receives information broadcasted in the operator network (operation 507). The terminal may receive information from a plurality of base stations. The terminal detects whether to provide the operator specific services and whether there is the related message from the information (508)”), and
wherein the transceiver request message to the network the attach request message including an indication for restricted operator service in response to detecting the restricted operator service access support is available (see Fig. 5, in response to detecting in step #508 see “YES” arrow leading to steps #510-#515 described in paragraph [0083], “If the specific operator and service are selected from the user 511, the terminal requests an access to the corresponding operator network according to the procedure in FIG. 4 (512). If the access request is successfully completed, the terminal is connected to the corresponding IP (515)”),
wherein the transceiver receives a broadcasted system information message including a restricted operator service access indication from the serving cell (see Fig. 5 step #507 “Search for channel and receive broadcasting information” and step #508 “Is service information present” indicating support for “operator specific service” as described in paragraph [0082], “the terminal starts searching for a wireless channel and receives information broadcasted in the operator network (operation 507). The terminal may receive information from a plurality of base stations. The terminal detects whether to provide the operator specific services and whether there is the related message from the information (508)”);
and wherein the controller performs a radio resource control connection establishment procedure to transmit the attach request message, where the radio resource control connection establishment procedure is for the restricted operator service access, and where the radio resource control connection establishment procedure includes transmitting a restricted operator service request indication in a RRCConnectionSetupComplete message from the mobile equipment to the network (see paragraphs [0042] and [0072]-[0076], The base station receiving the connection request message transmits a connection setup message to the terminal, and the RRConnectionSetup message of the RRC layer may be used (operation 407). The terminal receiving the same may transmit a connection setup completion message (for example, using the RRConnectionSetupComplete message of the RRC layer) to the base station, and additionally transmits the connection setup completion message including an attach request message for accessing a core network of the corresponding operator (operation 409). The attach request message is transmitted, including a UE requested PDN Connectivity Request, an Attach Type, and a Request Type)

Kang does not disclose wherein the controller sends the restricted operator service access indication from an access stratum layer to a non-access stratum layer of the mobile equipment.
Jung teaches a similar system where broadcasted system information includes an indication of Extended Access Barring (EAB) (see paragraph [0181], “When system information is broadcast from the second cell, the UE determines whether EAB information is included in the system information for EAB (S820). In this case, the UE may determine whether EAB information is included in SIB 14”), and
where the controller sends the restricted operator service access indication from an access stratum layer to a non-access stratum layer of the apparatus (see paragraphs [0183-0184], “In a case in which EAB information is included in the system information, the UE determines whether accessing the second cell 2 is barred based on the EAB information (S830). Determining by the UE whether accessing is barred based on the EAB information has been described above, so a detailed description thereof will be omitted. Determining that accessing the second cell is barred, the UE may perform particular signaling to the NAS, a higher layer, by itself. In this case, the AS layer may perform signaling indicating that the corresponding cell is barred due to EAB, to the NAS layer”).
transmitting a non-access stratum attach request message to the network (see paragraphs [0050]-[0051], To manage mobility of the UE in the NAS layer, two states are defined, i.e., an EPS mobility management-REGISTERED (EMM-REGISTERED) state and an EMM-DEREGISTERED state. These two states apply to the UE and the MME. Initially, the UE is in the EMM-DEREGISTERED state. To access a network, the UE performs a procedure of registering to the network through an initial attach procedure. If the attach procedure is successfully completed, the UE and the MME enter the EMM-REGISTERED state).

It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Kang which teaches broadcasted system information including the restricted operator services access indication as well as detecting support and selecting a cell with regards to the indication to further include where the broadcast information containing a similar type of broadcast indication is received on the Access Stratum (AS) layer as well as the interactions between the Access Stratum (AS) layer and Non-Access Stratum (NAS) layer with regards to selecting a proper cell for access 

In regards to claim 17, it is rejected for the same reasoning as claim 7 as they are analogous in scope.

In regards to claim 18, the modified Kang teaches the apparatus according to claim 15, wherein the controller determines the apparatus does not have valid credentials based on determining a subscriber identity module for an available public land mobile network is not coupled to the apparatus (user with no contract does not have the SIM card which is a case for operator specific service, see paragraph [0040], “Since the terminal with no contract does not have the SIM card or the opening information of the operator, the terminal cannot perform successful authentication in the network of the operator who wants to receive the services”; and paragraph [0043], “In the embodiments of the present disclosure, at least one of a case in which a mode or a state in which an operator specific service (or operator restricted service) is used for a terminal does not have credential for 3GPP network connection authentication, a case in which there is SIM but an error in an SIM connection, a case in which there is a need to join or open communication services by accessing a terminal with no contract to a mobile operator may be provided”).

In regards to claim 21, the modified Kang teaches the method according to claim 1, wherein the method further comprises assuming restricted operator service access is supported on other serving (See claim 1 where [Kang] discloses detecting restricted operator service access support is available in the serving cell of the network).

In regards to claims 23 and 24, the modified Kang teaches wherein the non-access stratum layer triggers the access stratum layer to establish a radio resource control connection for restricted operator service access (see Jung, paragraph [0197], When the NAS layer triggers a service request (S936), the UE may perform a procedure to establish RRC connection with the cell 3 (S937).


Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Jung et al. and further in view of Griot et al. (US 2015/0281966 A1).

In regards to claim 5, the modified Kang teaches the method according to claim 1, wherein determining whether the mobile equipment has valid credentials comprises determining the mobile equipment does not have valid credentials (see claim 1 and cited Fig. 5 step #503 “Determine whether the operator restricted service is required?” which includes per paragraph [0081], “The case in which the operator restricted service is used may include a case in which there is no credential for accessing the network, … and the like”).
Kang does not disclose the determining the mobile equipment does not have valid credentials is based on a non-access stratum registration failure.
Griot discloses wherein determining the mobile equipment does not have valid credentials is based on a non-access stratum (UE communicates with MME via NAS per paragraph [0054], where MME and AAA server can be a single entity per paragraph [0058]) registration failure ([Griot et al.] describes AAA server approving registration of a UE without credentials in order to obtain valid credentials in paragraph [0056], thus if registration is not approved or fails the UE does not obtain valid credentials; see paragraph [0056], “In another example (e.g., where the UE 106 does not have credentials for the indicated subscription provider), the eNB 108 can provide a sign-up page requesting registration information for registration of a username/password, requesting payment or acceptance of terms, requesting a certificate, etc. by the UE 106. In this example, when registration information is provided, the eNB 108 can communicate the registration information to the OSU server 130, which can approve the registration information and obtain credentials and/or a certificate, from certificate authority 132, for the UE 106”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Kang which teaches determining the mobile equipment does not have valid credentials based on various conditions and the like to further include being based on a non-access stratum registration failure such as taught by Griot in order that “In any case, once the UE 106 is authenticated, MME 112 can trigger a PDN establishment procedure to the service provider network 104 via SGW/PGW 110 to facilitate providing the requested service to UE 106 over an authenticated connection” (see paragraph [0057]).

In regards to claim 6, the modified Kang teaches the method according to claim 1, wherein determining whether the mobile equipment has valid credentials comprises determining the mobile equipment does not have valid credentials (see claim 1 and cited Fig. 5 step #503 “Determine whether the operator restricted service is required?” which includes per paragraph [0081], “The case in which the operator restricted service is used may include a case in which there is no credential for accessing the network, … and the like”).
 based on an attach request being rejected.
Griot discloses wherein the determining the mobile equipment does not have valid credentials is based on an attach request being rejected (UE receives rejection for access attempt per paragraph [0094], “In another example, service querying component 314 can determine that the UE 106 does not have the credentials based at least in part on connection establishing component 312 attempting to access the network entity 304 to utilize the network services, and/or the like, and receiving a rejection for the attempt to access”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Kang which teaches determining the mobile equipment does not have valid credentials based on various conditions and the like to further include being based on an attach request being rejected such as taught by Griot in order that “The connection can be established as an unauthenticated connection to allow the UE 106 to obtain information regarding network services and/or related subscription provider information supported by a network to which network entity 304 relates” (see paragraph [0093]).

In regards to claims 19-20, they are rejected for the same reasoning as claims 5 and 6 respectively as they are analogous in scope.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Jung et al., and further in view of Ou et al. (US 2012/0263039 A1).

In regards to claim 13, the modified Kang teaches the method according to claim 1, including performing the first attach procedure for restricted operator service (see claim 1).

Ou teaches receiving a decimal number from the public land mobile network (UE receives barring information/factor, see paragraph [0040], “In one embodiment, the barring information for delay tolerant access is received during the Random Access procedure, and/or is carried by the system information (such as SystemInformationBlockType2)… In another embodiment, the barring information for delay tolerant access would includes a barring factor or a barring time”); and 
determining a random decimal number, wherein performing an attach procedure comprises performing the attach procedure based on a relationship between the random decimal number and the received decimal number (UE draws random number and compares to received barring factor to determine whether performing attach procedure is barred, see paragraph [0040], “. In another embodiment, the UE would consider access to the cell as barred (i) when drawing a random number larger or equal to a barring factor corresponding to delay tolerant access”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Kang which teaches performing the attach procedure for restricted operator service to further include receiving a barring factor and comparing it to a randomly drawn number to consider access to the cell being barred or allowed such as taught by Ou in order that “the UE would stop the Random Access procedure if the UE considers access to the cell as barred based on the cells barring information for delay tolerant access” (see paragraph [0039]).


Response to Arguments
	Applicant argues:
		Jung does not disclose a non-access stratum attach request message, much less a non-access stratum attach request message including an indication for restricted operator service.
		Kang discloses the terminal defines a new establishment cause to notify the base station that the access to the base station is performed for the operator specific services for the establishment cause and the RRCConnectionRequest message may include information on an establishment clause (paragraph 0071).

	In Response, the Examiner respectfully submits:	
		Jung does in fact teach this limitation as broadly claimed by the Applicant, and draws attention to the newly cited sections of Jung recited above.  Specifically paragraphs [0049]-[0050], where Jung states “To access a network, the UE performs a procedure of registering to the network through an initial attach procedure.”  It is the combination with Kang, whom teaches a restricted operator service (see paragraph [0043]) which renders the claim as obvious.  Please also see newly cited sections of Kang in office action above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478